AFFIRM; and Opinion Filed November 30, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00089-CR
                                       No. 05-15-00090-CR

                             DEREK LYNN JEFFERY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F14-16488-R, F14-75920-R

                               MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Schenck
                                 Opinion by Justice Lang-Miers

       Derek Lynn Jeffery waived a jury and pleaded guilty to indecency with a child and

failure to register as a sex offender. See TEX. PENAL CODE ANN. § 21.11(a)(2) (West 2011);

TEX. CODE CRIM. PROC. ANN. art. 62.102(a) (West Supp. 2015). The trial court sentenced

appellant to eight years’ imprisonment on the indecency with a child and two years’ confinement

in a state jail on the failure to register as a sex offender. On appeal, appellant’s attorney filed a

brief in which she concludes the appeals are wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional
evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150089F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DEREK LYNN JEFFERY, Appellant                     Appeal from the 265th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00089-CR       V.                       F14-16488-R).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 30, 2015.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DEREK LYNN JEFFERY, Appellant                     Appeal from the 265th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00090-CR       V.                       F14-75920-R).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 30, 2015.




                                            -4-